United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Bend, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-694
Issued: October 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 13, 2009 appellant, through counsel, filed a timely appeal from a
December 12, 2008 nonmerit decision of the Office of Workers’ Compensation Programs
denying reconsideration of a November 29, 2007 merit decision. As over a year has passed since
the date of the last merit decision dated November 29, 2007 and the filing of this appeal, dated
January 13, 2009, the Board lacks jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 20, 2005 appellant, a 61-year-old laborer custodian, filed an occupational
disease claim (Form CA-2) for a torn right shoulder tendon which he alleged was caused by
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

repetitive movements he performed while operating a flat sorting machine and by activities he
performed as a custodian.
By decision dated December 22, 2005, the Office denied appellant’s claim because the
evidence of record was insufficient to establish that he sustained an injury as defined by the
Federal Employees’ Compensation Act.
On January 9, 2007 appellant requested reconsideration.
Appellant submitted several medical documents dating from 1998 to 1999 which
pertained to a previous claim. He also submitted a March 28, 2006 report from Dr. Ralph
Inabnit, an osteopathic physician, who stated that he had treated appellant since the year 2000.
Dr. Inabnit noted that appellant had undergone two surgical repairs for repeat tear of the right
shoulder. A report dated September 26, 2006 signed by Dr. Brian J. Cole, a Board-certified
orthopedic surgeon, reviewed appellant’s medical history and noted that appellant had undergone
revision of the rotator cuff repair on March 1, 2006. Dr. Cole opined that appellant’s
employment often involved performing repetitive tasks. He opined that appellant’s condition
was causally related to his employment, “vis-à-vis aggravation of a preexisting condition.” In a
report dated November 30, 2006, Dr. Stephen Mitros, an orthopedic surgeon, noted that appellant
had a previous 1998 claim which was accepted for right shoulder injury. He related appellant’s
statements that since the year 2005 his work activities have exacerbated his shoulder condition.
By decision dated February 22, 2007, the Office modified its December 22, 2005
decision to reflect that appellant sustained a diagnosed condition, a torn rotator cuff, and that
appellant had identified employment factors which he believed caused his torn rotator cuff.
However, it denied appellant’s claim because he had not established the existence of a causal
relationship between his torn right rotator cuff and the identified employment factors.
On August 24, 2007 appellant requested reconsideration.
Appellant submitted evidence in support of his request which included a report dated
March 20, 2007 in which Dr. Cole reported a history of injury, findings upon examination and
diagnosed appellant with “persistent right shoulder of unknown etiology one[-]year status post
double row revision rotator cuff repair.”
By decision dated November 29, 2007, the Office denied modification of its February 22,
2007 decision.
On November 22, 2008 appellant requested reconsideration.
Appellant submitted copies of reports, dated September 26, 2006 and March 20, 2007,
signed by Dr. Cole.
By decision dated December 12, 2008, the Office denied reconsideration of its
November 29, 2007 decision because the only evidence he submitted in support of his

2

reconsideration request were copies of reports that were already of record and addressed by the
Office in its prior decisions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,2
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
Appellant’s November 22, 2008 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office. Consequently, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(2).
The Board also finds that appellant did not submit relevant and pertinent new evidence
not previously considered by the Office. Appellant submitted reports, dated September 26, 2006
and March 20, 2007, signed by Dr. Cole, an orthopedic surgeon. Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.6 Appellant had previously submitted these reports and the record
reflects they were addressed by the Office in its prior decision.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advanced a relevant legal argument not previously considered
by the Office or constituted relevant and pertinent new evidence not previously considered by the
Office. As he did not meet any of the necessary regulatory requirements, the Board finds that he
is not entitled to further merit review.7
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

7

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

